                                            Case 4:19-cv-04205-JST Document 8 Filed 08/23/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHAD KESTER,                                         Case No. 19-cv-04205-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING LEAVE TO
                                                  v.                                          PROCEED IN FORMA PAUPERIS
                                   9

                                  10     RALPH DIAZ, et al.,                                  Re: ECF No. 5
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff’s application to proceed in forma pauperis is GRANTED. The total filing fee due

                                  14   is $350.00. Due to the lack of funds in Plaintiff’s account, no initial fee is due at this time. Funds

                                  15   for the filing fee will be taken from income to Plaintiff’s account in accordance with 28 U.S.C.

                                  16   § 1915(B)(1). The Clerk shall send a copy of this order and the attached instructions to the

                                  17   Plaintiff, the court’s financial office, and the prison trust account office.

                                  18           This order terminates ECF No. 5.

                                  19           IT IS SO ORDERED.

                                  20   Dated: August 23, 2019
                                                                                          ______________________________________
                                  21
                                                                                                        JON S. TIGAR
                                  22                                                              United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                             Case 4:19-cv-04205-JST Document 8 Filed 08/23/19 Page 2 of 2



                                                                  UNITED STATES DISTRICT COURT
                                   1                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   2                   INSTRUCTIONS FOR PAYMENT OF PRISONER’S FILING FEE
                                   3   The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                       forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C.
                                   4   § 1915, the fee is to be paid as follows:
                                   5
                                               The initial partial filing fee listed on the attached order should be deducted by the prison
                                   6           trust account office from the prisoner’s trust account and forwarded to the clerk of the
                                               court as the first installment payment on the filing fee. This amount is twenty percent of
                                   7           the greater of (a) the average monthly deposits to the prisoner’s account for the 6-month
                                               period immediately preceding the filing of the complaint/petition or (b) the average
                                   8           monthly balance in the prisoner’s account for the 6-month period immediately preceding
                                   9           the filing of the complaint/petition.

                                  10           Thereafter, on a monthly basis, 20 percent of the preceding month’s income credited to the
                                               prisoner’s trust account should be deducted and forwarded to the court each time the
                                  11           amount in the account exceeds ten dollars ($10.00). The prison trust account office should
                                               continue to do this until the filing fee has been paid in full.
                                  12
Northern District of California
 United States District Court




                                  13   If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                       the prison trust account office should forward the available funds, and carry the balance forward
                                  14   each month until the amount is fully paid.

                                  15   If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                       The trust account office should make the monthly calculations and payments for each case in
                                  16
                                       which it receives an order granting in forma pauperis and these instructions.
                                  17
                                       The prisoner’s name and case number must be noted on each remittance. The initial partial
                                  18   filing fee is due within thirty days of the date of the attached order. Checks should be made
                                       payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District
                                  19   Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  20
                                       cc:     Plaintiff/Petitioner
                                  21           Finance Office

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
